Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Allowable Subject Matter
Claims 1-3, 7-8, 10-14 are allowed.

Examiners Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given as summarized in the Applicant summary of interview with examiner on 3/29/2021 and Examiner interview summary dated 3/30/2021.  The amendment below is to correct a typographical error.

The application has been amended as follows: 
“configuring the by only using” is amended to --configuring the content by only using --; claim 1 line 7 and claim 12, line 6. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIHAR KARWAN/
Examiner, Art Unit 2422

/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422